992 A.2d 112 (2010)
In re Nomination Petition of Viveca E. GRESHAM for the Office of State Committee Member, District 504, Democratic Party of Pennsylvania.
Objection of Sherrie J. Cohen.
Appeal of Sherrie J. Cohen.
No. 20 EAP 2010.
Supreme Court of Pennsylvania.
Submitted April 12, 2010.
Decided April 26, 2010.
Robert E. Paul, Paul, Reich & Myers, P.C., for Sherrie J. Cohen.
Viveca E. Gresham, for Viveca E. Gresham.
Louis Lawrence Boyle, for Bureau of Commissions, Elections and Legislation.
Frederick L. Voigt, Philadelphia City Commissioner, for City Commissioners of Philadelphia.
BEFORE: CASTILLE (C.J.), SAYLOR, EAKIN, BAER, TODD, McCAFFERY, ORIE MELVIN, JJ.

ORDER
PER CURIAM.
AND NOW, this 26th day of April, 2010, the order of the Commonwealth Court is AFFIRMED.